UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
CHAMBERS OF CLARKSON S. FISHER FEDERAL
MICHAEL A. SHIPP BUILDING & U.S. COURTHOUSE
UNITED STATES DISTRICT JUDGE 402 EAST STATE STREET

TRENTON, N.J. 08608
609-989-2009
NOT FOR PUBLICATION

July 11, 2019

LETTER OPINION & ORDER
VIA CM/ECF
All counsel of record

Re: Rafael Melendez v. Port Authority of New Jersey & New York and John Does 1-20,
individually and in their official capacity.

Civil Action No. 16-8362 (MAS) (TJB)
Dear Counsel:

This matter comes before the Court upon Defendant Port Authority of New Jersey & New
York’s (“Defendant” or “Port Authority”) Motion for Summary Judgment. (ECF No. 21.)
Plaintiff Rafael Melendez (“Plaintiff”) opposed (ECF No. 24), and Defendant replied (ECF
No. 25). The Court has considered the parties’ submissions and decides the matter without oral
argument pursuant to Local Civil Rule 78.1. For the reasons set forth herein, the Court denies
Defendant’s Motion for Summary Judgment. Due to procedural deficiencies,' however, the Court

 

' Defendant removed this matter from the Superior Court of New Jersey, Law Division, Monmouth
County on November 3, 2016. (Notice of Removal, ECF No. 1.) The Notice of Removal also
notified the Court that Defendant had not yet answered Plaintiff's Complaint, and requested a
thirty-day extension “from the Court’s decision regarding removal . . . to file an Answer to the
Complaint.” (/d.) Plaintiff did not seek remand. The parties continued to litigate the matter before
the magistrate judge, and Defendant neither answered nor responded to Plaintiff's Complaint. On
December 28, 2018, Defendant filed the instant Motion for Summary Judgment. (ECF No. 21.)
Defendant, however, predominantly seeks dismissal of Plaintiff's claims due to Plaintiff's
allegedly deficient pleadings. (See e.g., Defs.” Moving Br. 4-5 (quoting Bell Ail. Co. v. Twombly,
550 U.S. 544, 555 (2007)) (“Plaintiff[] ... does not plead a cause of action under Monell [v. New
York City Department of Social Services, 436 U.S. 658 (1978)] ... because he does not specify
what [was] the relevant custom or policy at issue in this matter .... Moreover Plaintiff has not
even engaged in formulaic recitation of the elements of a cause of action—which, even if he did,
would still not be enough to plead a Monell cause of action.”) ECF No. 21-1.) Because Defendant
has not yet answered Plaintiff's Complaint, and further seeks dismissal of claims based on the
sufficiency of Plaintiff's pleadings, and based on the Court’s inherent authority to control the
- matters on its docket, the Court finds good cause to construe Defendant’s Motion for Summary
Judgment as a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6). See generally
Fed. R. Civ. Proc. 7; Fed. R. Civ. Proc. 12.
dismisses without prejudice Plaintiff's Complaint, and grants Plaintiff leave to file an amended
complaint.

I. Background?

In August 2016, Plaintiff initiated this action in the Superior Court of New Jersey, Law
Division, Monmouth County. (Notice of Removal, Ex. A, ECF No. I-1.) Plaintiff's Complaint
alleges that on November 18, 2015, Plaintiff applied to become a Port Authority police officer
after he had passed the Port Authority’s police officer’s examination. (Notice of Removal, Ex. |
(“Compl.”) § 17.) “In March 2016, the [Port Authority] notified [P]laintiff that .. . he was being
offered . . . employment as a police officer,” which was contingent upon “[P]laintiff successfully
completing an extensive background investigation, passing a medical and written psychological
exam, and completing the police academy.” (Jd. §{ 18-19.) Plaintiff successfully completed the
background investigation; however, after Plaintiff underwent a medical examination and took a
written psychological examination, Defendants sent Plaintiff correspondence stating they “were
unable to certify [him] for appointment to the position of police officer.” (Jd. §§ 21-23 (internal
quotation marks omitted) (alteration in original).) That correspondence failed to provide Plaintiff
with a reason as to why Defendants were unable to certify Plaintiff as a police officer. (/d. J 24.)
Plaintiff subsequently initiated the instant action.

Il. Legal Standard

“Federal Rule of Civil Procedure 8(a)(2) requires ... ‘a short and plain statement of the
claim showing that the pleader is entitled to relief, in order to ‘give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). On a motion to dismiss for
failure to state a claim, the “defendant bears the burden of showing that no claim has been
presented.” Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005).

A district court conducts a three-part analysis when considering a motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6). See Malleus v. George, 641 F.3d 560, 563
(3d Cir. 2011). “First, the court must ‘tak[e] note of the elements a plaintiff must plead to state a
claim.” Jd. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009)). Second, the court must review
“the complaint to strike conclusory allegations.” Jd. The court must accept as true all of the
plaintiff's well-pleaded factual allegations and “construe the complaint in the light most favorable
to the plaintiff.” Fowler v. UMPC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).
In doing so, however, the court is free to ignore legal conclusions or factually unsupported
accusations that merely state “the-defendant-unlawfully-harmed-me.” Jgbal, 556 U.S. at 678
(citing Twombly, 550 U.S. at 555). Finally, the Court must determine whether “the facts alleged in
the complaint are sufficient to show that the plaintiff has a ‘plausible claim for relief."” Fowler,
578 F.3d at 211 (quoting Iqbal, 556 U.S. at 679): see also Iqbal, 556 U.S. at 678-79 (“Rule 8 marks
a notable and generous departure from the hypertechnical, code-pleading regime of a prior era, but
it does not unlock the doors of discovery for a plaintiff armed with nothing more than
conclusions.”).

 

* For purposes of the instant motion, the Court accepts all factual allegations in the Complaint as
true. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008).
2
Ill. Discussion

Counts V, VI, VII of the Complaint allege a violation of Plaintiffs Fourteenth Amendment
right to Equal Protection, pursuant to 42 U.S.C. § 1983, 42 U.S.C. § 1985(3), and 42
U.S.C. § 1986, respectively. (Compl. §§ 8-11.) In support of his 42 U.S.C. § 1983 (“Section
1983”) claim, Plaintiff alleges, “[D]efendants, individually, jointly and severally, denied [P]laintiff
his constitutional right to equal protection and discriminated against [P]laintiff on account of race
and ethnicity in violation of the [Fourteenth] Amendment.” (/d. § 9.) Although Plaintiff named
individual John Does as defendants, his Complaint is completely devoid of any facts related to
those individuals. Therefore, because an individual defendant “must have [had] personal
involvement in the alleged wrong[doing]” to be liable under Section 1983, and Plaintiff fails to
allege any facts that would set forth a cause of action against any individual Defendants, the Court
finds Plaintiff failed to successfully raise a Section 1983 claim with respect to John Does 1-20.
Rode v. Dellarcriprete, 845 F. 2d 1195, 1207 (3d Cir. 1988); see also Iqbal, 556 U.S. at 676
(“Because vicarious liability is inapplicable to . . . [Section] 1983 suits, a plaintiff must plead that
each Government-official defendant, through the official’s own individual actions, has violated
the Constitution.”).

Plaintiff further failed to satisfactorily plead municipality liability under Section 1983. “A
municipality?! may incur liability under [Section] 1983 only when its policy or custom causes a
particular constitutional violation.” Marable v. W. Pottsgrove Twp., 176 F. App’x 275, 282-83
(3d Cir. 2006) (citing Monell, 436 U.S. 658, 694 (1978)). “Monell... created a two-path track to
municipal liability, depending on whether a [Section] 1983 claim is premised on a municipal policy
or custom.” MceTernan vy. City of New York, 564 F.3d 636, 658 (3d Cir. 2009) (internal quotation
marks and citation omitted).

A government policy or custom can be established in two ways.
Policy is made when a decisionmaker possess[ing] final authority to
establish a municipal policy with respect to the action issues an
official proclamation, policy, or edict. A course of conduct is
considered to be a ‘custom’ when, though not authorized by law,
such practices of officials [are] so permanently and well settled as
to virtually constitute law. ... Custom requires proof of knowledge
and acquiescence by the decisionmaker.

Id. (quoting Andrews v. City of Phila., 895 F.2d 1469, 1480 (3d Cir. 1990) (alteration in original)
(internal quotation marks omitted). Here, Plaintiff's Complaint solely provides:

Upon information and belief. the PORT AUTHORITY
discriminated against . . . [P]laintiff on account of his race, ethnicity

 

>“The Port Authority is treated as a municipality for purposes of [Section] 1983 liability under
Monell.” Garret v. Port Authority of N.Y. v. N.J., No. 04-7368, 2006 WL 2266298, at *4 n.8
(S.D.N.Y. Aug. 7, 2006) (citing Mack v. Port Authority of N.Y. & N.J.,225 F. Supp. 2d. 376, 383

n.7 (S.D.N.Y. 2002), overruled on other grounds by Stampf v. Long Island R.R. Co., 761 F.3d 192,
199 (2d Cir. 2014).
and heritage by imposing medical and psychological standards
different than the standard imposed on similarly situated
non-Hispanic recruits.

Upon information and belief, the PORT AUTHORITY previously
discriminated against other recruits or applicants for employment on
the account of race, ethnicity and heritage.

Upon [i]nformation and belief, non-[w]hite recruits at the PORT
AUTHORITY are being evaluated on an inconsistent and shifting
set of standards of physical and psychological fitness than [w]hite
applicants.

(Compl. J] 28-30.) The Court finds these allegations insufficient to demonstrate municipal
liability. Namely, Plaintiff failed to plead facts related to a decisionmaker. and whether that
decisionmaker had knowledge or acquiescence of that policy or custom. See e.g., McTernan, 564
F.3d at 658 (“Equally fatal, the four allegations in the complaint relevant to [the plaintiff s] Monell
claim fail to allege conduct by a municipal decisionmaker.”). The Court, accordingly, finds
Plaintiff failed to sufficiently plead a Monell claim. Further, because Plaintiff failed to adequately
plead a constitutional violation under Section 1983, Plaintiff's 42 U.S.C. § 1985 (“Section 1985’)
and 42 U.S.C. § 1986 (“Section 1986”) claims also fail.* See e.g., Houston v. Twp. of Randolph,
934 F. Supp. 2d 711, 722, 724, 738-39 (D.N.J. 2013), aff'd 559 F. App’x 139 (3d Cir. 2014)
(finding, inter alia, that because the plaintiff failed to establish a predicate civil rights violation,
the plaintiff's Sections 1985 and 1986 claims necessarily must fail); see also id. at 739 (quoting
Koger v. Kaplan, Inc., 169 F. App’x 682, 684 (3d Cir. 2006)) (“A [Section] 1986 claim is, by
definition, dependent on a pre-existing violation of [Section] 1985(3).”).

IV. Conclusion

The Court denies Defendants’ Motion for Summary Judgment. (ECF No. 21.) The Court
dismisses without prejudice Plaintiff's Complaint (ECF No. 1-1), and grants Plaintiff leave to file
an Amended Complaint. Defendants must answer or otherwise respond to Plaintiff's Amended
Complaint. See Fed. R. Civ. Pro. 7: see also Fed. R. Civ. P. 12. Defendant may file a renewed
motion for summary judgment after the close of pleadings.
V. Order

Based on the foregoing, and for other good cause shown,

4
IT IS on this}{_ day of July 2019 ORDERED that:

Il; The Court DENIES Defendant’s Motion for Summary Judgment. (ECF No. 21.)

 

* Because Plaintiff fails to adequately plead his claims giving rise to federal question jurisdiction,
the Court declines to address Defendants’ arguments pertaining to the New Jersey Law Against

Discrimination.
4
2. The Court DISMISSES WITHOUT PREJUDICE Plaintiff's Complaint. (ECF
No. 1-1.)

t :
3. By August I b019, Plaintiff may file an Amended Complaint.°

4. Defendant must answer or otherwise respond to Plaintiff's Amended Complaint in
accordance with the Federal Rules of Civil Procedure and Local Civil Rules.

5 Defendants may file a renewed summary judgment motion after the close of
pleadings.®

 

MICHAEL A. Supp
UNITED STATES DISTRICT JUDGE

 

> The Clerk shall administratively terminate this matter without prejudice and reopen the matter
upon the filing of the Amended Complaint.

© The Court recognizes it has the authority to convert a motion to dismiss into a motion for
summary judgment on proper notice to Plaintiff. See, e. g., Bruni v. City of Pittsburgh, 824 F.3d
353, 362 (3d Cir. 2016). That, however, requires a valid motion to dismiss to convert to a motion
for summary judgment. Here, by failing to originally answer or otherwise respond, Defendants
have effectually deprived Plaintiff of the opportunity to file an Amended Complaint, and the Court
typically affords plaintiffs at least one opportunity to amend factually deficient pleadings.
Therefore, based upon the interests of justice and the Court’s inherent authority to control the
matters on its docket, the Court finds good cause to afford Plaintiff the opportunity to file an
Amended Complaint.
5
